           Case 19-33884 Document 253 Filed in TXSB on 09/04/19 Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                   §
          In re:                                                   § Chapter 11
                                                                   §
          SHALE SUPPORT GLOBAL HOLDINGS,                           § Case No. 19-33884 (DRJ)
          LLC, et al.,1                                            §
                                                                   § (Jointly Administered)
                          Debtors.                                 §
                                                                   §

                         DEBTORS’ AGENDA OF MATTERS SET FOR
                      HEARING ON SEPTEMBER 5, 2019 AT 11:00 A.M. CDT

           The above-captioned debtors and debtors in possession (collectively, the “Debtors”), file

this Agenda of matters set for hearing on Thursday, September 5, 2019 at 11:00 a.m. CDT.

I.         MATTERS GOING FORWARD

     1.             Emergency Motion of the Debtors, Lenders and Committee for Entry of Stipulated
                    Protective Order (the “Emergency Motion”) [Docket No. 244].

                    Related Documents:

                    A.     Form of Declaration of Acknowledgement and Agreement to be Bound by
                           the Confidentiality Agreement and Stipulated Protective Order [Docket No.
                           244-1, Exhibit A].

                    Responses: No formal or informal responses received.

                    Status: The Debtors, Lenders and Committee have reached agreement regarding
                            the use of confidential material in these cases, which agreement is reflected
                            in the Emergency Motion. The Debtors respectfully request that the Court
                            enter the proposed form of order filed with the Emergency Motion.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Shale Support Global Holdings, LLC (5328); Shale Support Holdings, LLC (7814); Stanton Rail Yard,
LLC (5976); Southton Rail Yard, LLC (8704); Drying Facility Assets Holding, LLC (6424); Shale Energy Support,
LLC (8523); Mine Assets Holding, LLC (4401); and Wet Mine Assets Holding, LLC (2879). The service address for
Debtor Stanton Rail Yard, LLC is 32731 Egypt Lane, Magnolia, Texas 77354. For the remainder of the Debtors, it is
600 Jefferson Street, Suite 602, Lafayette, Louisiana 70501.

                                                         1
ACTIVE 45226522v2
            Case 19-33884 Document 253 Filed in TXSB on 09/04/19 Page 2 of 4



II.         MATTERS TO BE CONTINUED

  1.                Motion of Debtors for Entry of an Order Authorizing the Debtors to (I) Reject
                    Certain Railcar Lease Agreements Nunc Pro Tunc to the Petition Date, and (II)
                    Abandonment of Remaining Associated Personal Property (the “Pan American and
                    APB Rejection Motion”) [Docket No. 116].

                    Related Documents:

                    A.     Declaration of Gary Barton [Exhibit B, Docket No. 116-2];

                    B.     Donlin Affidavit of Service [Docket No. 126];

                    C.     Notice of Hearing on Motion of Debtors for Entry of an Order Authorizing
                           the Debtors to (I) Reject Certain Railcar Lease Agreements Nunc Pro Tunc
                           to the Petition Date, and (II) Abandonment of Remaining Associated
                           Personal Property [Docket No. 181];

                    D.     Pan American Railway Co.’s Response to Motion of Debtors for Entry of
                           an Order Authorizing (i) Rejection of Certain Railcar Contracts Effective
                           Nunc Pro Tunc to the Petition Date, and (II) Abandonment of Remaining
                           Associated Personal Property [Docket No. 216];

                    E.     The Texas Commission on Environmental Quality’s Limited Objection to
                           the Motion of Debtors for Entry of an Order Authorizing (i) Rejection of
                           Certain Railcar Contracts Effective Nunc Pro Tunc to the Petition Date, and
                           (ii) Abandonment of Remaining Associated Personal Property (Docket No.
                           116) and Motion of the Debtors for Entry of an Order Authorizing (i)
                           Rejection of Certain Railcar Contracts Effective Nunc Pro Tunc to the
                           Petition Date, and (ii) Abandonment of Remaining Associated Personal
                           Property (Docket No. 160) [Docket No. 231];

                    F.     Notice of Reset Hearing [Docket No. 249].

                    Status: The Debtors request that this matter be continued to September 30, 2019 at
                            9:15 a.m. CDT.

       2.           Debtors’ Motion for Entry of an Order Authorizing the Debtors to (I) Reject Certain
                    Railcar Lease Agreements Nunc Pro Tunc to the Petition Date, and (II)
                    Abandonment of Remaining Associated Personal Property (the “Carbo Ceramics
                    and Chicago Freight Rejection Motion”) [Docket No. 160].

                    Related Documents:

                    A.     Declaration of Gary Barton [Exhibit B, Docket No. 160-2];

                    B.     Donlin Affidavit of Service [Docket No. 184];


                                                     2
ACTIVE 45226522v2
         Case 19-33884 Document 253 Filed in TXSB on 09/04/19 Page 3 of 4



                    C.   Notice of Hearing on Motion of Debtors for Entry of an Order Authorizing
                         the Debtors to (I) Reject Certain Railcar Lease Agreements Nunc Pro Tunc
                         to the Petition Date, and (II) Abandonment of Remaining Associated
                         Personal Property [Docket No. 181];

                    D.   The Texas Commission on Environmental Quality’s Limited Objection to
                         the Motion of Debtors for Entry of an Order Authorizing (i) Rejection of
                         Certain Railcar Contracts Effective Nunc Pro Tunc to the Petition Date, and
                         (ii) Abandonment of Remaining Associated Personal Property (Docket No.
                         116) and Motion of the Debtors for Entry of an Order Authorizing (i)
                         Rejection of Certain Railcar Contracts Effective Nunc Pro Tunc to the
                         Petition Date, and (ii) Abandonment of Remaining Associated Personal
                         Property (Docket No. 160) [Docket No. 231];

                    E.   The Mississippi Department of Environmental Quality’s Joinder to The
                         Texas Commission on Environmental Quality’s Limited Objection to the
                         Motion of the Debtors for Entry of an Order Authorizing (i) Rejection of
                         Certain Railcar Contracts Effective Nunc Pro Tunc to the Petition Date, and
                         (ii) Abandonment of Remaining Associated Personal Property (Docket No.
                         160) [Docket No. 246];

                    F.   Notice of Reset Hearing [Docket No. 249].

         Status: The Debtors request that this matter be continued to September 30, 2019 at 9:15
         a.m. CDT.

                            [Remainder of Page Intentionally Left Blank]




                                                  3
ACTIVE 45226522v2
         Case 19-33884 Document 253 Filed in TXSB on 09/04/19 Page 4 of 4



Dated: September 4, 2019                        Respectfully submitted,
Houston, Texas
                                                GREENBERG TRAURIG, LLP

                                                By:      /s/ David R. Eastlake
                                                      Karl Burrer
                                                      Texas Bar No. 24043584
                                                      Burrerk@gtlaw.com
                                                      David R. Eastlake
                                                      Texas Bar No. 24074165
                                                      EastlakeD@gtlaw.com
                                                      1000 Louisiana St., Suite 1700
                                                      Houston, Texas 77002
                                                      Telephone:    (713) 374-3500
                                                      Facsimile:    (713) 374-3505

                                                      COUNSEL TO THE DEBTORS AND THE
                                                      DEBTORS-IN-POSSESSION


                             CERTIFICATE OF SERVICE

       I certify that on September 4, 2019, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices.

                                                  /s/ David R. Eastlake
                                                David R. Eastlake




                                               4
ACTIVE 45226522v2
